Whiteside, J.,
concurring. Irrespective of whether I previously might have found otherwise, stare decisis compels the result this court reaches today since only last December this court held to the same effect in Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26 which was recently followed and extended in Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31.
Unfortunately, this court addresses only the question of availability of sovereign immunity with respect to tortious conduct of a municipal corporation, rather than the basic underlying issue of sovereign immunity.
Sovereign immunity for municipal corporations has been a matter of confusion and inconsistency for more than a century. In 1840, it was held that a municipal corporation is no different from an individual with respect to liability for injury. Rhodes v. Cleveland (1840), 10 Ohio 159. See, also, McCombs v. Akron (1846), 15 Ohio 474. In 1854, however, the governmental-proprietary distinction was suggested in Dayton v. Pease (1854), 4 Ohio St. 80, but in a much more restricted sense than in later cases, and was adopted in 1861 in Western College v. Cleveland (1861), 12 Ohio St. 375. See, also, Wheeler v. Cincinnati (1869), 19 Ohio St. 19, and Frederick v. Columbus (1898), 58 Ohio St. 538.
In 1919, sovereign immunity for municipal corporations was severely limited similar to the result reached in Haverlack, supra, and urged in former Judge Gibson’s concurrence in Hack v. Salem (1963), 174 Ohio St. 383, 391 [23 O.O.2d 34]. Thus, Frederick, supra, was overruled in Fowler v. Cleveland (1919), 100 Ohio St. 158, and liability imposed upon municipal corporations for wrongful, ministerial acts.1
The limitation on municipal sovereign immunity was short-lived for in 1922, Fowler was overruled and Frederick reinstated in Aldrich v. Youngstown (1922), 106 Ohio St. 342, which reestablished the governmental-proprietary distinction for application of sovereign immunity to municipal corporations. This distinction has been predicated upon the assumption that *123a municipal corporation is somehow different from other governmental agencies, which are political subdivisions (such as counties or school districts) because it is a “public corporation,” as well and, therefore, must have some different attributes of a corporate nature like those of a private corporation.
Whether there was once some substance to this distinction in earlier times when a municipal corporation received a legislative corporate charter, it has not existed since 1912 when Article XVIII of the Ohio Constitution, was adopted. Although Section 2 of Article XVIII does require laws for the incorporation of cities and villages, Sections 3 through 7 of Article XVIII set forth the powers to be exercised, and specifically Section 3 confers the right of “local self-government.” In such exercise of local self-government, necessarily the city or village is an agency of the state, making and executing local policy determinations in much the same way that the General Assembly makes statewide policy determinations and the executive branch of the state government executes strict statewide policy determinations. It is difficult to conceive of any logical basis for having a governmental-proprietary distinction for municipal corporations, but not for the state itself, nor for other political subdivisions such as counties and school districts.
Treating municipal corporations like the state and other political subdivisions, however, would result either in full sovereign immunity for municipal corporations or imposition of liability upon the state and other political subdivisions with respect to so-called proprietary functions. The former result would be inconsistent with almost every prior decision of this court upon the issue. Nor is compounding the governmental-proprietary dichotomy a better solution, especially since it was predicated upon a theory of dual functions of municipal corporations — one private and the other governmental.2
Recognition of the intent of the electorate some seventy-one years ago when Section 16, Article I, Ohio Constitution, was amended to provide that “suits may be brought against the state * * *” would result in complete abolition of sovereign immunity. Because the sentence added by the amendment concluded with “in such courts and in such manner, as may be provided by law,” the implementation of the expressed will of the electorate was held to be dependent upon legislative action creating special courts and special procedure for suits against the state in Raudabaugh v. State (1917), 96 Ohio St. 513. Amended Section 16, Article I, was found “not self-executing.” Although he joined in this decision, the comment of former Judge Wanamaker, a noted municipal home-rule proponent, in his dissent in Aldrich, supra, overruling Fowler, supra, is of interest. Judge Wanamaker stated, at 353, in Aldrich: “[T]he new amendment to the constitution * * * plainly intended that the state should be no longer immune from its full measure of liability for any wrong done to any of its citizens.” In protesting the overruling of Fowler, Judge Wanamaker, at 355, referred to “the old *124proposition — the sovereign people may make what constitution they please, but give me the supreme court, that construes and applies that constitution, and I care not who makes the constitution or what it contains.”
In Raudabaugh, supra, the will of the people was thwarted, and legislative action became a prerequisite to abolition of sovereign immunity just as it had before. Not until Raudabaugh was overruled in part in Schenkolewski v. Metroparks System (1981), 67 Ohio St. 3d 31 [21 O.O.3d 19], could even this Supreme Court abolish sovereign immunity which had been a common-law creation. Schenkolewski left intact that portion of the second paragraph of the syllabus of Raudabaugh which held Section 16, Article I, not to be self-executing. The amendment submitted by the Constitutional Convention of 1912 added the following sentence to Section 16, Article I: “Suits may be brought against the state, in such courts and in such manner, as may be provided by law.” There is nothing in the convention proceedings suggesting that the amendment was made only to authorize the General Assembly to abolish sovereign immunity which is the import of the Raudabaugh holding. See Proceedings and Debates, Constitutional Convention of Ohio 1431-1432 and 1919-1920. Originally the proposal concluded with the words: “as may be directed by law,” but the word “directed” was changed to “provided” after referral to the Committee on Arrangement and Phraseology following approval on the first reading. There was little debate; but what there was gives no indication that the provision would not be self-executing.
As suggested in Thacker v. Bd. of Trustees (1971), 31 Ohio App. 2d 17, 22 [60 O.O.2d 65], a more appropriate conclusion is that Section 16, Article I, Ohio Constitution is “a waiver of sovereign immunity subject to the right of the legislature to limit the courts and manner in which suits against the state could be brought.” Since 1975, R.C. Chapter 2743 has accomplished that purpose with respect to the state. However, I would join in the overruling of Raudabaugh and, giving full effect to the provision of Section 16, Article I, adopted by the people in September 1912, to permit suits to be brought against the state and its political subdivisions.
Locher, J., dissenting. The majority does not properly address the actual issue in this case: whether each of the alleged design defects constitutes a nuisance under R.C. 723.01. In Fankhauser v. Mansfield (1969), 19 Ohio St. 2d 102 [48 O.O.2d 103], this court held in the syllabus:
“A petition, alleging that a municipality failed to repair an electric traffic signal after receiving reasonable notice that the signal was not functioning properly and that the malfunction caused a dangerous condition which caused the automobile accident resulting in plaintiffs injuries, states a cause of action against the municipality for maintaining a nuisance in violation of Section 723.01, Revised Code. (Paragraph five of the syllabus of Tolliver v. Newark, 145 Ohio St. 517 [31 O.O. 179], overruled; Imfeld v. Hamilton, 100 Ohio St. 11, overruled.)” (Emphasis added.)
The majority, however, summarily dismisses this precedent without cita*125tion: “It is equally difficult to conceive of a justification for shielding a municipality from liability in an action alleging such conduct, solely because the conduct involved was the design and placement of traffic control devices rather than their repair and maintenance.” Yet the fact remains that the majority fails to consider whether the municipalities in these cases received any reasonable notice of the alleged design defect before injuries resulted.
Fankhauser, therefore, is indistinguishable, and the court should affirm each of these cases. The majority circumvents Fankhauser and R.C. 723.01 — ironically, a provision which creates liability for municipalities — in order to reverse. The vehicle used for that purpose is Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26.
I voiced my concern in Haverlack over the discrepancy between the syllabus and the opinion in that case. See 2 Ohio St. 3d, at 32 (Locher, J., dissenting). The Haverlack opinion, therefore, is advisory, and “ ‘* * * it is well-settled that this court does not indulge itself in advisory opinions.’ Armco, Inc. v. Pub. Util. Comm. (1982), 69 Ohio St. 2d 401, 406 [23 O.O.3d 361], * * Cascioli v. Central Mut. Ins. Co. (1983), 4 Ohio St. 3d 179,183. Nevertheless, a majority of this court has repeatedly employed dicta to extend Haverlack beyond the law stated in the syllabus. See, e.g., Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31 (case No. 82-810); King v. Williams (1983), 5 Ohio St. 3d 137 (case No. 82-1151).
In all of this, there remains a fundamental flaw in the majority analysis. That is, the majority of this court fails to appreciate the constitutional dimension of the issue of sovereign immunity. Section 16, Article I of the Ohio Constitution provides in part: “Suits may be brought against the state, in such courts and in such manner, as may be provided by law.”
The critical error in Haverlack was its dictum inverting the role of the General Assembly and stating that there is to be no immunity. 2 Ohio St. 3d, at 30. Justice Paul W. Brown, in his dissenting opinion, thoroughly examined and summarized the constitutional history and precedents of this court which require that a statute eliminate immunity both for the state and its subdivisions in Schenkolewski v. Metroparks System (1981), 67 Ohio St. 2d 31, 39 et seq. [21 O.O.3d 19]. “The issue of governmental immunity is for the General Assembly to decide. In enacting, the Court of Claims Act, the General Assembly specifically declined to waive the governmental immunity attaching to political subdivisions of the state * * Id. at 40. I continue to adhere to the minority position in Schenkolewski.
We, the judiciary, therefore, should confine our role to review of bona fide legislative acts rather than the issuance of judicial legislation. In particular, we should leave resolution of the issue of sovereign immunity in the hands of the General Assembly — where the people have intended that it should be since 1912. The new order, however, will bring about grave consequences for the people — whom the Constitution is intended to protect — as well as individual political subdivisions. That is the great tragedy of this and other cases which have rejected the doctrine of sovereign immunity.
*126Accordingly, I dissent from the majority holdings, and I would affirm the decisions of the court of appeals.
Holmes, J., concurs in the foregoing dissenting opinion.

 The syllabus of Fowler states in part:
“2. It is not the policy of government that the state or any of its subdivisions shall, in the absence of special provision, indemnify persons for loss or damage either from lack of proper laws or administrative provisions; or from inadequate enforcement of laws or the inefficient operation of such provisions.
“3. But where a wrongful act which has caused injury was done by the servants or agents of a municipality in the performance of a purely ministerial act which was the proximate cause of the injury without fault on the part of the injured person respondeat superior applies and the municipality is liable.”


 Nevertheless, the governmental-proprietary distinction was extended to a political subdivision in Schenkolewski v. Metroparks System (1981), 67 Ohio St. 2d 31 [21 O.O.3d 19].